Citation Nr: 1418162	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an initial compensable evaluation for status post-surgical removal of left keloid posterior earlobe with residual very mild keloid (hereinafter left earlobe disability).

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine and bilateral knee disorders, but awarded service connection for a left earlobe disability, and assigned a noncompensable evaluation for that disability, effective August 24, 2009-the date on which he filed his claim for service connection.  The Veteran timely appealed the lumbar spine and bilateral knee claims, as well as the increased evaluation for his left earlobe disability.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2012; a transcript of that hearing is associated with the claims file.

The Board also notes that service connection for bilateral hearing loss was initially denied in the February 2010 rating decision on appeal, but that during the appeal of that issue, service connection was eventually awarded in an April 2012 rating decision.  

The increased evaluation issue for bilateral hearing loss, as well as the bilateral knee and left earlobe issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

By resolving doubt in his favor, the Veteran's currently-diagnosed chronic lumbar spine strain is shown to have begun in and was incurred during military service.


CONCLUSION OF LAW

The criteria establishing service connection for a chronic lumbar spine strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable decision with regards to the issue of service connection for a lumbar spine disorder, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time.  This decision represents a full award of benefits able to be awarded on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

On appeal, the Veteran has indicated that he initially injured his lumbar spine while playing basketball in service, when he was undercut on a play.  Approximately six months later, he fell off a ladder and re-injured his back.  He stated that since that time, he has had intermittent lumbar spine pain and other symptomatology.

The Board notes that the Veteran's basketball and ladder injuries are confirmed in his service treatment records.  Additionally, the Veteran was diagnosed with a lumbar strain in December 2000.  On his separation report of medical history, the Veteran reported intermittent back pain, and the examiner noted that he had a low back injury secondary to a fall, although he did not have recent symptoms and was not considered disabled at that time.  No separation physical appears in the record.

Review of the claims file reveals that the Veteran was treated for back pain at least once in June 2005 at Beaufort Memorial Hospital.  The Veteran has averred in his October 2012 hearing that since discharge from service he has had back pain.

The Veteran underwent a VA examination in January 2010, at which time he had a normal lumbar spine x-ray.  After reporting the same medical history documented above, the Veteran was diagnosed with chronic lumbar strain with mild radiculopathy of his bilateral lower extremities.  The examiner noted that the Veteran had 3 documented episodes of acute back pain for which he had 1 visit each in 2000 and 2001.  He noted that there was no additional documentation of any chronic back condition in service, and that on his separation report of medical history, the Veteran reported "on and off low back pain."  The examiner noted, however, there was no physical examination at separation.  He concluded that it was less likely than not that the Veteran's lumbar spine was related to service.

Based on the foregoing evidence, the Board finds that service connection for chronic lumbar spine strain is warranted.  Specifically, the Board notes that the Veteran was diagnosed with lumbar spine strain in service, and then was noted as having chronic lumbar spine strain in the January 2010 VA examination.  The Veteran reported intermittent yet chronic and continuous symptomatology since injury in service.  Such a report of chronicity is further confirmed by the Veteran's separation report of medical history, the examiner's notations at that time, as well as by the June 2005 treatment.

While the Board acknowledges that the January 2010 examiner's opinion was negative for a nexus, that opinion's rationale is based heavily on the fact that no physical examination was performed at separation.  The lack of such evidence cannot be the basis for his opinion, as no evidence is not negative evidence.  The opinion additionally discounts the Veteran's contemporaneous reports of symptomatology at discharge, as well as his highly competent and credible lay statements regarding continuity of symptomatology since service.  The opinion additionally omits any discussion regarding the diagnosis in service of a strain and then the current chronic strain diagnosis.  

When the evidence of record is viewed in its entirety, the Board finds that it is at least in equipoise with regards to the issue of whether the currently-diagnosed chronic lumbar spine strain began in or was incurred in military service.  Doubt is resolved in the Veteran's favor, and service connection for a chronic lumbar spine strain is granted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303(a), (d); cf. Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a chronic lumbar spine strain is granted.


REMAND

Initially, regarding the bilateral hearing loss issue, the Board notes that service connection for that disability was awarded in an April 2012 rating decision.  During his October 2012 hearing, the Veteran indicated that he was going to file a claim for increased evaluation for that disability.  In light of the Veteran's clear statements, which have been reduced to writing in the hearing transcript, indicating that he disagreed with the April 2012 rating decision's assigned noncompensable evaluation, the Board construes the October 2012 hearing transcript to be a notice of disagreement with the April 2012 rating decision and the assigned evaluation for his bilateral hearing loss.  

As such has been construed as a timely notice of disagreement with the assigned evaluation for his bilateral hearing loss, the Veteran has appropriately initiated the appellate process respecting that issue, and VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, that issue is remanded at this time.

With regards to the Veteran's bilateral knee and left earlobe claims, the Board notes that a remand is necessary in order to attempt to obtain outstanding private treatment records.  Specifically, in his October 2012 hearing, the Veteran and his representative indicated that he was seeking treatment from the following:

* Dr. S.M., for his left earlobe disability; and, 
* Port Royal Doctors Care, for his bilateral knee disorders.

Those records are not in the claims file, and no attempt to aid the Veteran in obtaining those records has been made at this time.  Thus, a remand is necessary in order to fulfill VA's duty to assist in this case.  Likewise, any other outstanding private and/or VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran's testimony in October 2012 indicated that there may have been a worsening of his left earlobe disability, as noted in Dr. S.M.'s records.  The Board additionally notes that the last VA examination to document the severity of that disability was in January 2010.  Accordingly, the Board finds that on remand a VA examination should be afforded to the Veteran in order to assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Board notes that the Veteran has stated on appeal that he injured his right knee when he fell off the ladder in service and hyperextended his right knee.  He stated that he focused his treatment at that time on his lumbar spine rather than his right knee as that was a re-injury; he felt that his right knee symptoms would eventually go away, but they have not.  He indicated that he has had right knee pain since that time.  He also averred his left knee disorder was a result of either injury during that fall or due to his right knee disorder.  No VA examination of his bilateral knees has been afforded to the Veteran.  Such should therefore be afforded to him on remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue of an increased evaluation claim for bilateral hearing loss.  The RO/AMC is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral knee and left earlobe disorders, which is not already of record, to specifically include any treatment since discharge from Dr. S.M. and Port Royal Doctors Care.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his left earlobe keloid residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) Whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to his left earlobe keloid residuals.

b) Whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.

c) The number of scars present due to the Veteran's left earlobe keloid residuals, and whether such scars are deep and nonlinear, superficial and nonlinear, or are unstable.  The combined area of the scars should be expressed in square inches or square centimeters.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether his bilateral knee disorders are related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state all disorders of the bilateral knees found, to include any arthritic condition thereof.

The examiner should then opine as to whether the Veteran's bilateral knee disorders are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the documented fall from a ladder therein.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology suffered during service and after that injury, and any continuity of symptomatology since discharge from service.

The examiner should also opine whether any nonservice-connected knee disorder is more likely, less likely or at least as likely as not caused by or related to his lumbar spine disability and/or any service-connected knee disability, to include any overcompensation of the nonservice-connected knee that may occur as a result of his service-connected lumbar spine and/or knee disabilities, or any resultant abnormal gait or weighbearing due to such disabilities.  

Finally, the examiner should state whether the Veteran's service-connected lumbar spine and/or knee disabilities have aggravated (i.e., permanently worsen beyond the normal progression of that disease) his nonservice-connected knee disorder, to include any overcompensation of his the nonservice-connected knee that may occur as a result of his service-connected lumbar spine and/or knee disabilities, or any resultant abnormal gait or weighbearing due to such disabilities.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders and increased evaluation of his left earlobe disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


